Citation Nr: 0715845	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-24 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for Sjogren's 
syndrome.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral 
vestibulopathy, with dizziness and loss of balance.

5.  Entitlement to service connection for a disability 
manifested by arthralgia of multiple joints, to include 
the neck, back, hips, knees, ankles, and fingers. 

6.  Entitlement to service connection for bilateral 
hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for otitis media.

9.  Entitlement to service connection for lung disease 
with scarring of the lungs, to include bronchiectasis. 

10.  Entitlement to service connection for bilateral 
filamentary keratitis.

11.  Entitlement to service connection for an anxiety 
disorder as secondary to service-connected irritable bowel 
syndrome.

12.  Entitlement to an evaluation in excess of 10 percent 
for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from October 1983 to 
September 1989 and from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from rating decisions in March and April 2002 by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

A preliminary review of the record discloses that after the 
January 2007 hearing in this case, the appellant's 
representative submitted on her behalf additional evidence 
consisting of VA medical treatment records dated in 2000-2004 
and stated that the appellant does not waive initial 
consideration of such additional evidence by the agency of 
original jurisdiction.  The additional evidence is pertinent 
to the claims on appeal, and so a remand of the case is 
required.  See 38 C.F.R. § 20.1304(b)(2).

In addition, at the hearing, the appellant's representative 
pointed out that her claims file contains no service medical 
records from her period of active duty service November 1990 
to June 1991 and requested that VA attempt to obtain any such 
existing service medical records of the appellant.  It was 
also requested that VA attempt to obtain any official 
military record which documents an extension of the 
appellant's active duty service in 1991 for the purpose of 
her receipt of outpatient medical treatment at Ft. Dix, New 
Jersey.  While the case is in remand status, attempts should 
be made by VA to obtain any such records/ documentation as 
may be available.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on her part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
from the National Personnel Records 
Center, or from the unit of the Army 
Reserves of which the appellant was a 
member, or from any custodian or 
depository which may have them the 
appellant's service medical records and 
clinical records, if any, which were 
compiled during her period of active duty 
service November 1990 to June 1991.  In 
making this records request, the RO/AMC 
must comply with the provisions of 
38 C.F.R. § 3.159(c)(2).  

2.  The RO/AMC should also attempt to 
obtain from any office, custodian, or 
depository which may have it a service 
department document authorizing an 
extension of the appellant's active duty 
service in 1991 for the purpose of 
medical treatment while at Ft. Dix, New 
Jersey.  In making such records request, 
the RO/AMC must comply with 38 C.F.R. 
§ 3.159(c)(2).

3.  After the development requested has 
been completed, the RO/AMC should review 
the record and determine whether there is 
sufficient medical evidence of record to 
decide the veteran's claims.  If there is 
not sufficient medical evidence of record 
the RO should afford the veteran any 
necessary examination or obtain medial 
opinions, as indicated or appropriate.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



